         Case 1:20-cr-00060-DLH Document 92 Filed 09/03/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

 UNITED STATES OF AMERICA,
                                                  Case No. 1:20-cr-060-03
                  Plaintiff,
                                                  UNITED STATES’ REPLY TO
                  v.                              DEFENDANT’S RESPONSE TO
                                                  MOTION FOR DETENTION AND
 DONALD BERNARD SISTRUNK JR.,                     RESPONSE TO MOTION FOR
                                                  STAY
                  Defendant.


       The United States of America, by Drew H. Wrigley, United States Attorney for

the District of North Dakota, and Rick L. Volk, Assistant United States Attorney,

submits this Reply to the Defendant’s Response to the Government’s Motion for

Detention, and in response to the Defendant’s Motion for Stay.

       In his response, the Defendant argues he was not represented by current counsel

upon filing of the United States’ appeal of the Eastern District of Michigan Magistrate

Judge’s order of release on conditions, and had insufficient opportunity to respond.

While the Defendant’s current counsel was not appointed in this District until August 19,

2020 (DCD 79), the Defendant was, in fact, represented by counsel from the Eastern

District of Michigan who was served with a copy of the United States’ appeal (DCD 73,

p. 5: Certificate of Service). Defense counsel from the Eastern District of Michigan

participated in the detention hearing, received the United States Probation Officer’s bail

report, communicated with the Defendant, had access to the entire record of the

proceedings before the Magistrate Judge, and was advised during the detention hearing

of the United States’ intention to appeal the Magistrate Judge’s decision. The Magistrate
         Case 1:20-cr-00060-DLH Document 92 Filed 09/03/20 Page 2 of 6




Judge inexplicably gave the United States approximately 2 hours to file it’s appeal with

this Court and to obtain a stay. At that time, counsel for the United States was not in the

State of North Dakota, and the District Judge assigned to the matter was on leave.

Nevertheless, the United States filed and served its appeal within the time frame ordered

by the Magistrate Judge, who had appointed counsel for the Defendant to address the

detention issues. That counsel was with the Federal Public Defender’s office in the

Eastern District of Michigan, and was readily available to assist with preparation of a

response. The statute at issue – 18 U.S.C. § 3145(a) – requires the determination to be

made “promptly” by the Court. While there are no specific time deadlines set by the

statute, the fact that the Magistrate Judge gave the United States two hours to file its

appeal and the Defendant suggests he has 14 days to respond reeks of unfairness.

       While the United States appeal was filed in the District of North Dakota, and not

the Eastern District of Michigan, the statute requires such a filing. See 18 U.S.C.

3145(a). That statute mandates that the Government file a motion for revocation of a

magistrate judge’s order of release with the court having original jurisdiction over the

offense. Id. The Defendant’s case was filed in the District of North Dakota (not the

Eastern District of Michigan). Therefore, this Court was the proper venue for the filing.

       Should this Court believe the Defendant was not provided proper representation or

opportunity to respond prior to issuance of its decision, the Defendant’s current

appointed counsel has presented his position to the Court. Despite those arguments, the

Court should maintain its reversal of the Magistrate Judge’s order for release on

conditions and continue the detention of the Defendant.


                                              2
         Case 1:20-cr-00060-DLH Document 92 Filed 09/03/20 Page 3 of 6




       The Defendant’s arguments do not rebut the presumption for detention that

applies in this case considering the record of non-appearance by the Defendant, his lack

of ties to this District, his history of recent travel, and the lack of knowledge of his parent

(his proposed release address) of his travel.

       First, the Defendant fails to address the presumption for detention that applies in

this case. See 18 U.S.C. 3142(e)(3). As the Government noted in its appeal motion,

based upon the nature of the charge and the applicable penalty, there is a rebuttable

presumption for detention. In his response, the Defendant completely ignores this and

the effect of his consistent history of failure to appear has as to that presumption. He

simply argues the US Probation Officer knew of the same and nevertheless

recommended release. However, the US Probation Office only recites history in its bail

report, and does not note any further information pertaining to the same. Effectively, the

Defendant simply asks this Court to ignore the presumption that Congress has put in

place and does not explain how that presumption is overcome by available facts.

       Further, the Defendant – just like the Magistrate Judge – fails to recognize that it

is the Defendant’s lack of ties to the charging district that are important in assessing the

risk of flight. The Defendant argues ties to any jurisdiction are sufficient to demonstrate

a defendant is not a risk of flight, citing a Ninth Circuit decision and a decision from the

Northern District of Iowa, neither of which hold any precedential value for this Court.

Other courts disagree. For example, in United States v. Alverez-Lopez, 2014 WL

2882906, *2 (M.D. Fla. 2014), the Court stated: “In the federal system, courts look to the

ties of a defendant to the judicial district in which the criminal charges have been brought


                                                3
         Case 1:20-cr-00060-DLH Document 92 Filed 09/03/20 Page 4 of 6




in assessing the risk of flight. . . [c]onsidering a defendant’s ties to another district runs

counter to whole consideration of risk of flight determination.” While this decision also

holds no precedential value on this Court, its point is well taken.

       The Defendant’s conduct here exemplifies that point. The Defendant is charged

in an Indictment that alleges he engaged in a conspiracy to distribute oxycodone from in

or about 2017 to the date of the charge. (DCD 2) During this time frame, on

02/27/2019, the Defendant was charged in McKenzie County (ND) District Court with a

misdemeanor drug offense. (DCD 75, p. 4). By way of proffer, the United States notes

the Defendant was arrested at the home of Devin Yellow Wolf in Mandaree, ND, which

involves a portion of the offense conduct charged in Count Eight of the Indictment

(Maintaining Drug-Involved Premises) as the Defendant was one of several individuals

staying at Yellow Wolf’s residence for purposes of selling oxycodone pills. The

Defendant appeared and was released on bond in McKenzie County District Court. He

thereafter failed to appear for a hearing and a bench warrant was issued for his arrest.

(DCD 75, p. 4). Effectively, the Defendant failed to appear in a court in this District on a

matter involving the instant offense conduct.

       Further, contrary to the Defendant’s suggestion, he has not simply failed to appear

on cases involving traffic tickets. The above conduct is one such example. The bail

report, however, also noted the Defendant had a failure to appear warrant issued in the

34th District Court in Michigan on a charge involving possession of dangerous drugs.

       The risk of flight means more than active hiding or concealment from authorities

as implied by the Defendant. It also means the risk the Defendant will simply not show

                                               4
         Case 1:20-cr-00060-DLH Document 92 Filed 09/03/20 Page 5 of 6




up for his court hearing(s). The risk the Defendant will fail to do so was undeniably

demonstrated by his failure to appear in North Dakota state court on charges directly

involved in the instant offense conduct. It has been further exacerbated by the

Defendant’s failure to appear for court hearings in his own home District.

       Finally, the Defendant overstates the strength of his community ties to the Eastern

District of Michigan as it relates to his risk of flight. Certainly, Michigan is “home” for

the Defendant. However, the Magistrate Judge was advised that, upon arrest, the

Defendant acknowledged recent travel to Atlanta, GA, and that he had also traveled to

North Dakota. The Magistrate Judge was further advised the Defendant’s mother was

“unaware” of the Defendant’s travel to North Dakota. The Defendant’s mother’s home

is the home the Defendant sought and granted release to. Such conduct, in light of the

allegations in the Indictment, suggests the ties to the Michigan do not prevent his

unilateral decisions to move around the country at will and without knowledge of the

other residents of his home. Having the Defendant return to that environment hardly

reduces the risk the Defendant will fail to appear.




                                             5
         Case 1:20-cr-00060-DLH Document 92 Filed 09/03/20 Page 6 of 6




       Based upon the foregoing, the United States respectfully requests this Court

affirm its prior decision, deny the Defendant’s motion for stay, and continue to order the

Defendant’s detention pending trial.

       Dated: September 3, 2020.

                                          DREW H. WRIGLEY
                                          United States Attorney

                                   By:    __________________________
                                          /s/ Rick L. Volk
                                          RICK L. VOLK
                                          Assistant United States Attorney
                                          ND Bar ID 04913
                                          P.O. Box 699
                                          Bismarck, ND 58502-0699
                                          (701) 530-2420
                                          rick.volk@usdoj.gov
                                          Attorney for United States




                                             6
